Ease h 20 Gv Ol7EOGED macumantis Filed izOZe0 raged aia
REX WHITEHORN & ASSOCIATES, P.C.

ATTORNEYS AT LAW

 

 

REX WHITEHORN Coes TT ae athe eatanben at {1 GRACE AVENUE
—— : : SUITE 411
APHRODITE HEPHEASTOU GREAT NECK, NEW YORK 11021
CALSAR D. RICHBOW
DENIS FISHMAN TEL: (516) 829-5000

FAX: (516) 829-5190
RW@RWASSOCIATESPC.COM

 

OF COUNSEL:
MARK D, MERMEL
DENNIS M, REISMAN

 

DEC 9 2 2120
woes" December 2, 2020

 

VIA ECE FILING

United States Courthouse DE:
500 Pearl St. eC 02 2029

New York, NY 10007-1312 The De
Attn: Hon. George B. Daniels

 

 

Re: Morales et al v. Tremont Car Wash & Lube 21 at 9:30 a.m,
Index No: 20-cv-01760 iL —_
ndex No: 20-cv ig: 8B. Dows
Dear Hon. Daniels, Oe REI ANTES

We write regarding the conference scheduled for December 3, 2020 in the above reference
matter. The parties had previously engaged in mediation and several sessions were held. At the
beginning of September and into mid-October, there were several questions raised by Defendants in
the mediation regarding damages calculations as compared to employer’s records. To date, we have
not received any responses from Plaintiffs’ attorney’s office. In addition, our office tried to contact
Plaintiffs’ attorneys regarding the conference scheduled for December 3, 2020 by phone and by
email, and have not received any response. Due to this lack of communication, Defendants’ request
that the conference for tomorrow be adjourned for 2 weeks. We thank the court for its consideration
of the above.

We are available to discuss same at your earliest convenience.

_Sincerely,
YP

nm ett,

fo | TAN Lt
nhs \

%

+

 

 
